        Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 1 of 25




 Allen M. Gardner, #456723 (DC)                       Howard A. Belodoff, ISB # 2290
 Michael E. Bern, #994791 (DC)                        Idaho Legal Aid Services, Inc.
 Scott C. Jones, #986308 (DC)                         1447 South Tyrell Dr.
 Latham & Watkins LLP                                 Boise, ID 83706
 555 Eleventh Street, N.W., Suite 1000                Phone: (208) 807-2323
 Washington, DC 20004-1304                            Fax: (208) 342-2561
 Phone: (202) 637-2200                                Email: howardbelodoff@idaholegalaid.org
 Fax: (202) 637-2201
 Email: Allen.Gardner@lw.com                          Eric Tars # 94857 (PA)
 Email: Michael.Bern@lw.com                           National Law Center
 Email: Scott.Jones@lw.com                             on Homelessness & Poverty
                                                      2000 M St., N.W., Suite 210
 Attorneys for Plaintiffs                             Washington, DC 20036
                                                      Phone: (202) 638-2535
                                                      Fax: (202) 628-2737
                                                      Email: etars@nlchp.org


                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO

ROBERT MARTIN, et al.,                        )       Case No. 1:09-cv-0540-REB
                                              )
                Plaintiffs,                   )       THIRD AMENDED COMPLAINT FOR
                                              )       DECLARATORY AND INJUNCTIVE
        v.                                    )       RELIEF AND MONETARY DAMAGES
                                              )
CITY OF BOISE, et al.,                        )       Eighth Amendment; 42 U.S.C. § 1983; 28
                                              )       U.S.C. §§ 2201, 2202
                Defendants.                   )



       COME NOW the Plaintiffs Robert Martin, Robert Anderson, and Pamela Hawkes, and for

a cause of action against defendants the City of Boise and Michael Masterson, in his official

capacity as Interim Chief of Police of the Boise Police Department (hereinafter “Defendants”),

hereby state and allege as follows:

PRELIMINARY STATEMENT

       1.      In Boise, Idaho, hundreds of people experience homelessness on any given night.

There are only beds for approximately 450 people in area emergency shelters, a number that is far

                                                  1
THIRD AMENDED COMPLAINT
          Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 2 of 25




exceeded by the number of individuals experiencing homelessness. Even when Boise’s shelters

run out of beds and place mats on every available floor space, they often still do not have enough

room to meet the needs of those experiencing homelessness in Boise.

          2.    Many of those emergency shelter beds, moreover, are not available for persons with

certain disabilities or who run afoul of restrictive shelter policies (such as length of stay

limitations). Some shelters are also overtly religious.

          3.    Those individuals who are not able to find shelter have no choice but to sleep in the

public places of Boise in violation of laws that prohibit “camping” or sleeping in public places.

Boise police officers routinely issue camping citations to persons experiencing homelessness for

sleeping, sitting, or talking with friends in public places—activities homeless persons should have

the freedom to engage in without fear of police interference. Boise police officers also issue

disorderly conduct citations to persons experiencing homelessness merely for sleeping in discrete

public places. These citations lead to convictions and jail time, which make it more difficult for

Boise’s homeless population to obtain and keep employment and long-term housing. Thus, they

continue to sleep in public places despite the constant fear of being issued a citation or arrested by

police.

          4.    This is an action brought by persons who are homeless and who are threatened with

citation or arrest under two Boise Municipal Code ordinances: (1) § 7-3A-2(A),1 which prohibits

camping on streets, in parks, or in public places at any time; and (2) § 5-2-3(A),2 which prohibits

sleeping in public as “disorderly conduct” (together, the “Ordinances”) The Defendants have used

the Ordinances to cite and arrest individuals who cannot avoid violating these laws because they



1
    Formerly § 9-10-02.
2
    Formerly § 6-01-05(A).
                                                  2
THIRD AMENDED COMPLAINT
        Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 3 of 25




are experiencing homelessness and there is no shelter available to them. In effect, Defendants

have “criminalized” homelessness and these laws violate the protections of the Eighth Amendment

of the United States Constitution.

       5.      Plaintiffs bring this action for declaratory and injunctive relief and monetary

damages pursuant to 42 U.S.C. § 1983 and 28 U.S.C. §§ 2201, 2202. Defendants, under color of

state law, have on an ongoing basis violated Plaintiffs’ rights under the Eighth Amendment to the

United States Constitution. Plaintiffs seek this relief to vindicate their rights under the Eighth

Amendment, as applied to the States through the Fourteenth Amendment.

       6.      The Eighth Amendment “preclude[s] the enforcement of a [law] prohibiting

sleeping outside against homeless individuals with no access to alternative shelter.” Martin v. City

of Boise, 920 F.3d 584, 615 (9th Cir. 2019). Owing to capacity limits, length of stay limitations,

and other policies that limit shelter access for particular individuals, there is a credible risk that

shelter may be unavailable to individuals experiencing homelessness in Boise, including Plaintiffs,

on a given night. As the Ordinances are enforced by Defendants, such individuals run a credible

risk of being issued a citation despite the unavailability of shelter.

       7.      There are substantially more individuals experiencing homelessness in Boise than

there are available beds at homeless shelters. It is therefore impossible for all the people

experiencing homelessness in Boise’s to obtain shelter on any given night.             Nevertheless,

Defendants continue to enforce criminal laws against homeless individuals for sleeping outside.

This conduct violates the Eighth Amendment to the United States Constitution, and there is no

remaining legal basis to deny Plaintiffs the relief they seek.




                                                   3
THIRD AMENDED COMPLAINT
        Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 4 of 25




JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1343(a)(3) and

(4), and 1367. Plaintiffs bring this action under 42 U.S.C. § 1983 to vindicate rights established

by the Eighth Amendment of the United States Constitution. Plaintiffs also seek relief under the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

       9.      Venue in this action is proper in the District of Idaho under 28 U.S.C. § 1391(b),

as the Defendants are located in the District of Idaho and all the events and/or omissions giving

rise to the claims complained of herein have occurred or will occur in the District.

PLAINTIFFS

       10.     Plaintiff ROBERT ANDERSON is a Boise resident experiencing homelessness.

Anderson suffers from various disabilities including bipolar disorder, schizophrenia, PTSD,

depression, mixed personality disorder, and anxiety. Like many other individuals experiencing

homelessness, Anderson has cycled in and out of homelessness. He has been homeless since

February 2015. Anderson has been sleeping in an emergency shelter bed and does not anticipate

having other housing in the future. Anderson received a camping citation on September 1, 2007.

He had been staying at the Boise Rescue Mission shelter, but was forced to leave because of the

shelter’s policy of allowing men to stay for only 17 days at a time unless they enroll in the shelter’s

religious programming. He and some other men slept in the foothills, in an area they believed was

outside of the Boise city limits. At approximately 8:00 a.m. the next morning, however, a Boise

police officer found them and issued camping citations. Anderson believes that the officer

specifically sought out people experiencing homelessness to whom he could issue citations.

Anderson was convicted and served one day incarceration and received a $25.00 fine, which he

could not afford to pay.



                                                  4
THIRD AMENDED COMPLAINT
        Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 5 of 25




       11.     Plaintiff ROBERT WILLIAM MARTIN is an individual experiencing

homelessness who lives in Idaho and is a former resident of Boise. Martin identifies as a pagan.

Martin has been experiencing homelessness on and off since he was eighteen years old. Martin

suffers from a mental illness and a physical disability, which prevent him from maintaining

employment.      He has been prescribed anti-psychotic, anti-depression, and anti-anxiety

medications. In the past, Martin has stayed at the Interfaith Sanctuary shelter with his then-wife

and small child, but Interfaith Sanctuary asked Martin and his family to leave because they had

too many belongings, mostly consisting of items for their then-toddler. He tried to stay at the

Boise Rescue Mission’s River of Life shelter but at one point was told not to return because his

insomnia made it difficult for him to wake up at the time the shelter required. Martin received a

camping citation on March 21, 2009. He was sleeping in the bushes near the I-84 highway not far

from the shelter where his then-wife and son were sleeping because he could not stay at any of the

shelters in Boise that night. He told the Boise police officer who cited him that he was unable to

stay at a shelter, but the officer issued a citation anyway. Martin pled guilty because he did not

have the funds to hire an attorney and was afraid that challenging the citation would result in

additional court costs and incarceration. Since he received his camping citation, officers have

threatened Martin with more camping citations and cited him under other statutes for sleeping in

public places. On April 24, 2009, Martin received a citation for disorderly conduct merely for

sleeping outside the Corpus Christi day shelter. Martin had been wandering around all night

looking for a place to sleep because he could not stay at any of the shelters. At four or five in the

morning he decided to sit down by Corpus Christi day shelter and wait for it to open at 7:00 a.m.

He dozed off while waiting and received a citation as a result. That charge was subsequently

dismissed on September 9, 2009. On September 9, 2012, Martin received a camping citation for



                                                 5
THIRD AMENDED COMPLAINT
        Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 6 of 25




sleeping outside the Interfaith Sanctuary shelter. Upon information and belief, Martin pled guilty

because he did not have the funds to hire an attorney and was afraid that challenging the citation

would result in additional court costs and incarceration. Martin’s son lives in Boise and, upon

information and belief, Martin visits his son regularly for extended periods of time. Because

Martin is experiencing homelessness and lacks stable housing, he will be forced to sleep outside

on any evening when he is in Boise and Boise’s shelters are full or otherwise unavailable to him.

       12.     Plaintiff PAMELA S. HAWKES was a Boise resident experiencing homelessness.

She received eleven different camping citations from Boise police officers in 2006 and 2007. One

citation, issued on July 8, 2007, was dismissed on August 28, 2007. She also received a disorderly

conduct citation on July 24, 2007. These citations resulted in periods of two to four days of

incarceration per citation as well as fines. She often had no choice but to sleep in public places

because she could not find space in Boise shelters. She left Boise because she feared that Boise

police officers would continue to cite and arrest her pursuant to former § 9-10-02, and she did not

have the ability to pay more criminal fines.

DEFENDANTS

       13.     Defendant CITY OF BOISE (hereinafter “City”) is a municipal corporation,

organized under the laws of the State of Idaho, with the capacity to sue and be sued. The City is

the legal and political governmental entity responsible for the actions of the Boise Police

Department, its officials, agents, and employees. The City is sued in its own right and on the basis

of the acts or omissions of its officials, agents, and employees who were following the City’s

ordinances and policies.

       14.     Defendant MICHAEL MASTERSON has been the City’s Interim Chief of Police

since approximately October 2019. He was previously the Chief of Police from approximately



                                                 6
THIRD AMENDED COMPLAINT
        Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 7 of 25




2005 to 2015. As Interim Chief of Police he is responsible for the administration and operation of

the Department, and ultimately, for the enforcement of Boise Municipal Code §§ 7-3A-2(A) and

5-2-3(A). Under his direction, Boise police officers have issued numerous citations to Plaintiffs

for allegedly violating former Sections 9-10-02 and 6-01-05(A) and have threatened Plaintiffs with

citations and/or arrest. Chief Masterson is sued in his official capacity.

FACTUAL ALLEGATIONS

       A.       Legal Background

       15.      Boise has two ordinances that criminally punish sleeping outside in public places

even with respect to individuals who lack alternative shelter. The language of both ordinances has

changed repeatedly in the past decade.

       16.      The first Boise ordinance that criminally punishes sleeping outside is Boise City

Code § 5-2-3(A) (formerly § 6-01-05 (2009)) (the “Disorderly Conduct Ordinance”). In 2009, this

ordinance banned “[o]ccupying, lodging, or sleeping in any building, structure, or public place,

whether public or private . . . without the permission of the owner or person entitled to possession

or in control thereof.” Boise City Code § 6-01-05 (2009).

       17.      The second Boise ordinance that criminally punishes sleeping outside is Boise City

Code § 7-3A-2(A) (formerly § 9-10-02 (2009)) (the “Camping Ordinance”).              In 2009, this

ordinance banned use of “any of the streets, sidewalks, parks, or public places as a camping place

at any time.”

       18.      In 2009, in response to this litigation, the City amended the Camping Ordinance to

define “camping” as “the use of public property as a temporary or permanent place of dwelling,

lodging, or residence.” Boise City Code § 9-10-02 (2009).

       19.      In 2009 the Department promulgated a “Special Order,” effective as of January 1,

2010, that purported to prohibit enforcement of either the Camping Ordinance or the Disorderly
                                                  7
THIRD AMENDED COMPLAINT
        Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 8 of 25




Conduct Ordinance against any person experiencing homelessness on any night when no shelter

had “available overnight space.”

        20.       In 2014 the City expressly codified the Special Order’s mandate that “[l]aw

enforcement officers shall not enforce [the ordinances] when the individual is on public property

and there is no available overnight shelter.” Boise City Code § 5-2-3(B)(1) (formerly § 6-01-

05(D) (2014)); id. § 7-3A-2(B) (formerly § 9-10-02 (2014)). “[A]vailable overnight shelter” is

defined as a “public or private shelter, with an available overnight space, open to an individual or

family unit experiencing homelessness, at no charge.” Shelter is “considered available” even if an

individual cannot utilize it, provided that the reason the individual cannot utilize it is the

individual’s “voluntary actions, such as intoxication, drug use, unruly behavior, or violation of

shelter rules.”

        21.       City police implement this enforcement prohibition through a two-step procedure

known as the “Shelter Protocol.” Under this protocol, if any shelter in the City reaches capacity

on a given night, the shelter is asked to notify the police at roughly 11:00 pm. If all shelters are

full on the same night, police are to refrain from enforcing either ordinance.

        22.       Under the Shelter Protocol, shelters have the discretion to determine whether they

are full, and whether to report themselves as full. Although the BRM has exhausted its capacity

on certain nights, and/or forced individuals to sleep on the floor in storage rooms on other nights,

the BRM has never reported that its shelters are full or that all the beds are full and persons have

to sleep on the floor in a dining storage room.

        23.       The Shelter Protocol does not account for why shelter might be unavailable on an

individual-specific basis, i.e., if an individual cannot access a shelter for the night because he has

stayed there in excess of the shelter-imposed maximum on consecutive overnight stays. For



                                                  8
THIRD AMENDED COMPLAINT
         Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 9 of 25




instance, the Shelter Protocol does not account for situations in which an individual may be

prohibited from staying at a particular shelter, is not allowed to stay due to stay limitations or

disabilities, or when an individual objects to a shelter’s pervasively religious environment or

religious activities.

        24.     On information and belief, to the extent that any shelter does not contact the BPD

on a given night, the BPD enforces the Ordinances without regard to whether the particular

individual at issue may or may not have shelter available to him or her.

        B.      Homelessness in Boise

        25.     Federal law defines a “homeless individual” to include one who lacks a fixed,

regular, and adequate night-time residence, or one who resides in a shelter, transitional housing,

or a place not ordinarily used for sleeping accommodations, such as streets, automobiles,

abandoned buildings, parks or other public spaces. Stewart B. McKinney Homeless Assistance

Act of 1987 § 103(a), 42 U.S.C. § 11302(a) (2000). A homeless child is also an “individual[] who

lack[s] a fixed, regular, and adequate nighttime residence.” 42 U.S.C. § 11434a(2)(A).

        26.     “Point in Time” (“PIT”) counts are the primary method of determining the number

of homeless individuals in Boise.

        27.     The United States Department of Housing and Urban Development requires local

homeless assistance and prevention networks to conduct a PIT count one night every January, and

PIT counts are regarded as a “critical source of data” on homelessness. See Martin v. City of Boise,

920 F.3d 584, 604 n.1 (9th Cir. 2019).

        28.     The PIT count includes a survey of the people experiencing unsheltered

homelessness (those residing in places not meant for habitation on the night of the count) and those

experiencing sheltered homelessness (those who are inside on the night of the count).



                                                 9
THIRD AMENDED COMPLAINT
         Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 10 of 25




         29.   The City contracted with the Institute for Community Alliances in 2019 to

coordinate the PIT Survey for Ada County—the region which includes Boise. To survey people

experiencing unsheltered homelessness, volunteers are recruited and trained to visit known

locations where such individuals may be found and to interview them about their arrangement. As

it regards people experiencing homelessness in shelters, relevant homeless service providers

conduct a count and provide a number.

         30.   The most recent PIT count in Boise City / Ada County identified a total of 713

individuals experiencing homelessness. 61 of those individuals were unsheltered on the night of

the count. The remainder of the individuals were sheltered in a variety of places, including

Sanctuary and BRM.        See https://icalliances.org/2019-bcac-point-in-time-housing-inventory-

count.

         31.   The PIT count is ultimately always under-inclusive, for multiple reasons. In past

counts, volunteers have dropped out at the last minute, missed training sessions, did not understand

how to properly conduct the count, and failed to check locations where homeless individuals were

known to frequent or have hidden themselves to avoid police interactions or receiving a citation

for sleeping on public property when no alternative shelter is available.

         32.   The City police have also, in the past, increased patrols during the PIT survey, likely

thwarting participation and scaring those experiencing homelessness into hiding, where they are

difficult to identify. The PIT counts also do not account for the substantial number of people

experiencing homelessness who are in jail on the night of the survey. This number is substantially

higher than the number of people experiencing homelessness who are in jail throughout other

periods of the year.




                                                 10
THIRD AMENDED COMPLAINT
       Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 11 of 25




       33.      In sum, the real number of individuals experiencing homelessness in Boise is

greater—and likely significantly greater—than the number reported on the PIT count.

       34.      Boise’s homeless population consists of single men and women, couples, and

single- and two-parent families with children. An increasing number of people experiencing

homelessness in Boise are military veterans who have returned to the United States after serving

several tours of duty in Iraq and Afghanistan.

       35.      A substantial number of individuals experiencing homelessness in Boise are also

children.    The Boise Independent District has identified between 799 and 990 students as

experiencing homelessness over the course of a given school year since 2010, with 836 in 2018-

2019, the most recent year for which data is available. https://www.sde.idaho.gov/federal-

programs/homeless/files/general/Homeless-by-District-FY11-19-12-10-2019.xlsx.

       36.      Many persons experiencing homelessness in Boise have difficulty maintaining

employment because jobs are not available, they lack sufficient skills and education, and/or they

have physical or mental disabilities.

       37.      Many people experiencing homelessness in Boise, even those who are currently

sheltered, are considered chronically homeless. “Chronically homeless’ individuals are those who

have been experiencing homelessness for more than a year or who have had at least four episodes

of homelessness in the last three years.” See 24 C.F.R. § 91.5.

       38.      Individuals experiencing homelessness also interact the most with the Boise Police

Department. But, as Boise’s 2006 Special Report on Interactions Between the Boise Police

Department and the Homeless (“Ombudsman Report”) explains, “[p]olice officers are not trained

to perform social work functions; yet, persons experiencing homelessness often become the




                                                 11
THIRD AMENDED COMPLAINT
        Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 12 of 25




responsibility of law enforcement agencies because of the minor misdemeanors they commit.”

Ombudsman Report at 2.

       39.        The Ombudsman Report indicated that members of the Boise Police Department

were inadequately trained and prepared to deal with the problems of Boise’s homeless population,

including mental illness, alcohol or dependence, and lack of shelter and other resources. Id. at 2,

22, 24-25, 44.

       C.         Effect of Enforcement of the Disorderly Conduct and Camping Ordinances

       40.        Repeat citations or convictions under the Disorderly Conduct and Camping

Ordinances for camping or sleeping in public can have a detrimental effect on an individual’s

health and his or her ability to find and continue employment, procure and maintain housing, and

receive government assistance or benefits.

       41.        Defendants’ actions pose a health risk to the homeless population of Boise because

the constant need to keep moving to avoid citations under these ordinances prevents these

individuals from sleeping. Sleep is a physical and mental necessity for people to properly function.

Lack of sleep causes disruptions in cognitive function and exacerbates a myriad of physical and

mental health problems.

       42.        Individuals experiencing homelessness, like Plaintiffs, typically cannot afford to

pay the fines associated with violations of the Disorderly Conduct and Camping Ordinances.

       43.        These individuals often do not have a permanent address or telephone, which makes

it difficult for them to receive communications from the court. They also often lack reliable

transportation.

       44.        If these individuals fail to appear in court, the court will issue a warrant for their

arrest. That warrant can result in additional time in jail and fines for failing to appear.



                                                   12
THIRD AMENDED COMPLAINT
       Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 13 of 25




       45.     If these fines are not paid, the homeless individual may be subject to a civil

contempt order. Incarceration is also disruptive and expensive. And an individual experiencing

homelessness can be charged the costs for his or her incarceration.

       46.     Individuals experiencing homelessness must disclose criminal convictions, even

for minor infractions, on applications for public and private housing. These convictions become

a matter of public record. As a result, the convictions may cause them to lose the opportunity to

obtain permanent public and private housing. Additionally, an individual may lose a housing

placement if he or she is incarcerated.

       47.     Conviction and incarceration for camping or sleeping outside can also interfere with

the ability to obtain and maintain Social Security disability benefits. Recipients may not receive

benefits for any period in which they are incarcerated. In addition, those applying for benefits may

miss crucial hearings or deadlines while incarcerated, delaying their receipt of much needed

income and the ability to access medical care with Medicaid eligibility.

       48.     Likewise, individuals must disclose criminal convictions when they apply for

employment, and even minor infractions may make a potential employer less likely to hire an

applicant. Missing work due to required court appearances or because of periods of incarceration

may lead to the loss of employment and income.

       49.     Defendants’ policy, custom, and practice of issuing citations to, arresting, and

harassing individuals experiencing homelessness like Plaintiffs under the Disorderly Conduct and

Camping Ordinances, under the circumstances alleged herein, has the effect of “criminalizing”

homelessness. These measures do not accomplish any significant or legitimate public policy goal.

Instead, they perpetuate the cycle of homelessness by decreasing opportunities for homeless

individuals to find housing and gainful employment and to take care of their health needs.



                                                13
THIRD AMENDED COMPLAINT
          Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 14 of 25




          50.    “[T]he criminalization of homelessness does nothing to address the underlying

causes of homelessness and often serves to exacerbate them. . . . It serves only to move people

away from services and causes them to acquire a criminal record, thus making it even more

difficult for them to obtain employment and housing.” Ombudsman’s Report at 5 (summarizing

problems described in The National Coalition for the Homeless and The National Law Center on

Homelessness & Poverty, A Dream Denied: The Criminalization of Homelessness in U.S. Cities

(2006).

          51.   The U.S. Interagency Council on Homelessness states, “[c]riminalization

undermines real solutions.” Moreover, “[i]n addition to violating domestic law, criminalization

measures may also violate international human rights law, specifically the Convention Against

Torture and International Covenant on Civil and Political Rights.” U.S. Interagency Council on

Homelessness, Searching Out Solutions: Constructive Alternatives to the Criminalization of

Homelessness 7, 8 (2012). Numerous international human rights monitors have condemned the

criminalization of homelessness in the U.S. as a violation of our human rights treaty obligations.

          52.   And, as the United States has recognized, “[c]riminalizing public sleeping in cities

with insufficient housing and support for homeless individuals does not improve public safety

outcomes or reduce the factors that contribute to homelessness.” See Statement of Interest of the

United States at 15, Dkt No. 276.

          53.   The U.S. Department of Housing & Urban Development (HUD) likewise

recognizes that “criminalization policies further marginalize men and women who are

experiencing homelessness, fuel inflammatory attitudes, and may even unduly restrict

constitutionally protected liberties and violate our international human rights obligations.

Moreover, there is ample evidence that alternatives to criminalization policies can adequately



                                                 14
THIRD AMENDED COMPLAINT
         Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 15 of 25




balance the needs of all parties.” U.S. Dept. of Housing & Urban Development, Decriminalizing

Homelessness,              https://www.hudexchange.info/homelessness-assistance/alternatives-to-

criminalizing-homelessness/ (last visited Mar. 7, 2020). Since 2015, HUD has provided extra

points on its grant competitions to applicants who can demonstrate they are implementing specific

strategies to end the criminalization of homelessness. See U.S. Dept. of Housing & Urban

Development, NOTICE OF FUNDING AVAILABILITY FOR THE 2019 CONTINUUM OF CARE PROGRAM

COMPETITION, 64 (2019), https://files.hudexchange.info/resources/documents/FY-2019-CoC-

Program-Competition-NOFA.pdf

         D.     Availability of Shelter

         54.    In Boise, the need for shelter space far exceeds the availability of shelter space.

         55.    Three shelters provide emergency beds to individuals experiencing homelessness

in Boise: Interfaith Sanctuary (“Sanctuary”), located at 1620 W. River Street in Boise, and two

shelters run by Boise Rescue Mission (“BRM”): River of Life (for men), located at 575 S. 13th

Street in Boise, and City Light (for women and children), located at 1404 W. Jefferson Street in

Boise.

         56.    In total, Sanctuary has 164 spots for persons experiencing homelessness: 60 beds

are      set   aside     for    families,     75        for   men,    and      22     for    women.

https://www.idahopress.com/news/local/a-look-inside-boise-s-emergency-shelters-and-how-

they/article_480a19a5-a1b6-5cb3-8f37-5c85ec4d9722.html

         57.    Sanctuary is routinely full throughout the year and therefore often turns away

individuals experiencing homelessness.

         58.    BRM has space for approximately 300 people experiencing homelessness. See

https://www.idahopress.com/news/local/a-look-inside-boise-s-emergency-shelters-and-how-



                                                   15
THIRD AMENDED COMPLAINT
       Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 16 of 25




they/article_480a19a5-a1b6-5cb3-8f37-5c85ec4d9722.html (indicating that, combined, BRM and

Sanctuary have spots for approximately 450 homeless people).

       59.     Within the bounds of certain rules, it is BRM’s policy never to turn away

individuals experiencing homelessness. Although it has a limited number of beds or alternative

spaces that can be used to provide safe and constitutionally adequate housing, BRM does not report

as full under the Department’s Shelter Protocol.

       60.     BRM has a policy to allow people experiencing homelessness to sleep on the floor

if there are no beds available. Even when there is no available shelter space at BRM for individuals

to sleep on beds, BRM will not contact the BPD to report that it is full.

       61.     The BPD will enforce the Ordinances on nights when individuals cannot obtain

beds at BRM, including on nights where there may not be safe and constitutionally adequate

sleeping alternatives available within the shelter. See, e.g., Lareau v. Manson, 651 F.2d 96, 107

(2d Cir. 1981) (forcing individuals to sleep on mattresses on floor “do[es] not provide minimum

decent housing” necessary to “pass constitutional muster”).

       62.     BRM is a corporation “for the worship of God, the teaching and preaching of the

Word of God, the winning of people to a personal faith in the Lord Jesus Christ and in the spiritual

improvement of mankind.”

       63.     BRM welcomes visitors with the notification that its “first object is to introduce

everyone to our Lord and Savior Jesus Christ” and it offers chapel services, pre-meal prayers and

morning devotions at its facilities.

       64.     Both of BRM’s shelter facilities offer shelter in connection with two distinct

programs: (1) The Discipleship Program, and (2) The Emergency Services Program.                The

Discipleship Program is an “intensive, Christ-based residential recovery program for people with



                                                 16
THIRD AMENDED COMPLAINT
        Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 17 of 25




chemical dependency or alcoholism” and “is only open to those who are or desire to be of the same

faith as the Rescue Mission.”

       65.     The Emergency Services Program provides a “place of overnight repose and safety

for persons whose only alternative is to sleep on the streets . . . or other unsafe places.”

       66.     BRM’s religious mission extends to its homeless shelter activities. On its shelter

intake form it informs the homeless that “the Good News is that Jesus saves us from sin past,

present, and future” and that it “would like to share the Good News with” the homeless before

asking whether they have “heard of Jesus?” The form also provides that the homeless will be

“expelled from the emergency shelter” if they answer falsely.

       67.     BRM offers daily “voluntary spiritual guidance, Christian counseling, and

Christian religious services” to participants in the Emergency Services Program. Even for

emergency services program participants, BRM’s rules specify that “religious services are

encouraged.”

       68.     Attendance at religious services is required to utilize the Discipleship Program.

       69.       Some members of Boise’s homeless population, including some Plaintiffs, do not

wish to stay in BRM’s pervasively religious environment.

       70.     BRM’s shelters have strict rules limiting the homeless population’s ability to

effectively seek emergency shelter therein. At River of Life, men experiencing homelessness are

only permitted to stay for 17 consecutive days before being barred from the shelter for a period of

30 days. At City Light, women and children experiencing homelessness are permitted to stay for

30 consecutive days before facing the same choice.

       71.     Individuals experiencing homelessness seeking to stay at the BRM shelters must

also comply with many rules or else will be banned or locked out on any given night. For instance,



                                                  17
THIRD AMENDED COMPLAINT
       Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 18 of 25




homeless individuals may not stay at the BRM shelters sporadically. Instead, they must return to

the shelter every night if they wish to continue to stay there.

       72.     The individual must check in each night between 4 and 5:30pm. Individuals who

check-in after 5:30 may be denied shelter based on the reason for their late arrival and those

arriving after 8:00pm are generally denied.           This means that individuals experiencing

homelessness who are regularly working off-hour shifts, or who are working on-call or day labor

jobs may never be able to obtain shelter.

       73.     BRM guests also generally may not receive telephone calls, mail, or visitors. They

may not sleep in their own clothes.

       74.     Once an individual checks into a BRM facility, they may not leave the shelter until

the following morning.

       75.     Shelter spaces in Boise are frequently unavailable to certain subsets of the homeless

population. BRM’s River of Life dedicates a certain number of beds to at-risk veterans, a certain

number of beds to the shelter’s employment and year-long religious-based alcohol and substance

abuse programs, and a certain number of beds to the shelter’s transitional housing programs.

       76.     Sanctuary on a daily basis operates at capacity in the men’s and women’s dorms

and has to use mats on the floor for persons to sleep. Sanctuary has to turn away up to fifteen (15)

persons a night.

       77.     There are other shelters in Boise, but they do not accommodate the general

homeless population. The Women’s and Children’s Alliance provides emergency beds only for

female victims of domestic violence and their children. The Idaho Youth Ranch provides

emergency beds only for children who are part of the juvenile justice or child protection system.




                                                 18
THIRD AMENDED COMPLAINT
       Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 19 of 25




       78.     The shelters also have various other restrictions that prevent certain individuals

experiencing homelessness from staying in them. The BRM shelters do not allow couples to stay

together. BRM’s City Light has an age cut-off for male children over twelve (12) years old so

those children cannot stay with their mothers. BRM’s River of Life does not allow men with

children.

       79.     Finally, some individuals who are eligible for assistance to secure permanent

housing have to wait for long periods of time for such assistance or housing to become available,

or cannot receive such assistance at all. Due to the large demand for rental assistance in the

community and a limited amount of funding and federal budget cuts, the Boise City/Ada County

Section 8 housing assistance waiting list is closed and is no longer accepting new applicants. The

housing      authority    “do[es]       not   know       when      it     will    open      again.”

https://bcacha.org/programs/subsidized-housing/housing-choice-voucher-sect-8/

       80.     Because of the lack of shelter space and the inability to obtain permanent housing,

a large number of individuals who are experiencing homeless in Boise will continue to do so for

the foreseeable future. Because of the various restrictions on shelter beds, even if a bed is

technically open on a given night, it may not be practically available to a given individual

experiencing homelessness.

       E.      Pattern of Enforcement

       81.     At all relevant times, Defendants and their agents acted under color of state law and

within the scope of their employment.

       82.     The City of Boise, through its Police Department, and the Chief of Police maintain

a policy, custom, and practice of enforcing the Disorderly Conduct and Camping Ordinances

against homeless individuals in circumstances that violate the Eighth Amendment.



                                                19
THIRD AMENDED COMPLAINT
          Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 20 of 25




          83.    The Ombudsman’s Report credited the “consistent effort and pressure” by the Boise

Police Department for the elimination of permanent homeless camps: “Through solid effort and

real pressure by the Boise Police Department, no established camps exist today along the

Greenbelt. . . . At present, it might be possible to find one or two people in the parks at night; but

there will be no established camps.” Ombudsman’s Report at 18-19.

          84.    Defendants have historically issued citations for sleeping or camping in public most

between the months of April and September.

          85.    Defendants have given most citations between the hours of 5:30 and 8:30 a.m. when

individuals experiencing homelessness who have slept outside the night before wake up and

prepare to leave the area.       Boise police officers make a point of checking for individuals

experiencing homelessness first thing in the morning and have even opted to start shifts early in

order to look for and cite those individuals for violating the camping and disorderly conduct

ordinances.      Boise police officers target outdoor areas where individuals experiencing

homelessness sleep.

          86.    Plaintiffs have each received citations and/or convictions, or threats of citations, for

violations of the Disorderly Conduct and Camping Ordinances for sleeping or lying down in

public.

          87.    On information and belief, Boise police officers, with knowledge that Plaintiffs

were experiencing homelessness and had no lawful place to sleep or rest within the City of Boise

because of a chronic shortage of shelter beds, have issued citations, arrested, and/or threatened

Plaintiffs in an effort to drive them and other individuals experiencing homelessness out of the

City of Boise.




                                                   20
THIRD AMENDED COMPLAINT
        Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 21 of 25




        88.     Plaintiffs often had to move constantly all night long, or sleep outside of the Boise

city limits to avoid further harassment or citations from police officers.

        89.     On information and belief, Interim Chief of Police Masterson and his predecessor

are aware that officers in the Boise Police Department unlawfully targeted Boise’s homeless

population; cited, arrested, or threatened to cite or arrest Plaintiffs and other individuals

experiencing homelessness for sleeping in public; and either directed or condoned the behavior of

his officers.

        90.     The City’s Ombudsman’s Report and other material have documented the City’s

policy, custom, and practice of criminalizing homelessness and publicized the dramatic increase

in camping citations and the “success” of their enforcement efforts.

        91.     Local newspaper articles, the Ombudsman’s Report and Police Department

publications have publicized the Boise Police Department’s practice of issuing camping citations

to individuals experiencing homelessness who have no legal place to sleep or rest in Boise.

        92.     City policymakers and other relevant individuals in positions of authority were

aware of this practice and, at a minimum, knowingly permitted these actions by Boise police

officers.

        93.     Defendants have failed to exercise the proper supervision over Boise police

officers’ interactions with individuals experiencing homelessness and failed to train these officers

in how to appropriately and lawfully enforce the Disorderly Conduct and Camping Ordinances.

        94.     Defendants’ policies and practices have caused Plaintiffs to suffer—and unless

enjoined, will continue to cause Plaintiffs to suffer—humiliation; psychological, physical, and

emotional suffering; degradation, pain, and injury; financial loss; and loss of privacy and basic

constitutional and human rights.



                                                 21
THIRD AMENDED COMPLAINT
       Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 22 of 25




                                  FIRST CLAIM FOR RELIEF
             (Violation of the Eighth Amendment to the United States Constitution)

       95.      Plaintiffs hereby incorporate all preceding paragraphs as if fully set forth herein.

       96.      The Eighth Amendment of the United States Constitution prohibits cruel and

unusual punishment. U.S. Const. Amend. 8.

       97.      The “Cruel and Unusual Punishments” Clause of the Eighth Amendment “imposes

substantive limits on what can be made criminal and punished as such.” Ingraham v. Wright, 430

U.S. 651, 667-68 (1977).

       98.      Laws criminalizing an individual’s status, rather than specific conduct, are

unconstitutional under the Cruel and Unusual Punishments Clause. Robinson v. California, 370

U.S. 660 (1962).

       99.      The Cruel and Unusual Punishments Clause prohibits “the enforcement of a statute

prohibiting sleeping outside against homeless individuals with no access to alternative shelter.”

Martin v. City of Boise, 920 F.3d 584, 615 (9th Cir. 2019).

       100.     Poverty, unemployment, untreated mental and physical illness, drug and alcohol

dependence, and a lack of adequate shelter space often forces Plaintiffs and other individuals

experiencing homelessness to sleep in public places in Boise.

       101.     There are substantially more persons experiencing homelessness in Boise than there

are emergency shelter beds.

       102.     Although Plaintiffs are experiencing homelessness and frequently have no way to

comply with Boise Municipal Code §§ 5-2-3(A) and 7-3A-2(A) and must sleep outdoors,

Defendants have cited, arrested, or threatened Plaintiffs for sitting, lying, or sleeping in public

places in Boise despite the unavailability of shelter. In addition, despite the language of the

Ordinances, under the terms of the Shelter Protocol, Defendants continue to enforce Boise


                                                 22
THIRD AMENDED COMPLAINT
           Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 23 of 25




Municipal Code §§ 5-2-3(A) and 7-3A-2(A) in situations in which no shelter is available to a given

individual experiencing homelessness, including because of stay limits, family status, gender,

working conditions, and/or disability.         In addition, Defendants continue to enforce Boise

Municipal Code §§ 5-2-3(A) and 7-3A-2(A) in situations in which an individual’s only alternative

is to stay in a pervasively religious atmosphere to which they object, or face arrest.

           103.   Defendants are punishing Plaintiffs and other homeless individuals based on their

status as persons experiencing homelessness.

           104.   Plaintiffs Robert Martin and Pamela Hawkes were cited and/or arrested for sitting,

lying, or sleeping in public places in Boise despite the unavailability of shelter.

           105.   Plaintiffs Robert Martin and Robert Anderson are at risk of being cited, arrested, or

threatened for sitting, lying, or sleeping in public places in Boise despite the unavailability of

shelter.

           106.   Defendants’ actions that penalize Plaintiffs for their homeless status constitute cruel

and unusual punishment in violation of Plaintiffs’ well-established rights under the Eighth

Amendment of the United States Constitution as incorporated in, and applied to the states through,

the Fourteenth Amendment.

                                       PRAYER FOR RELIEF

           WHEREFORE, based on the allegations asserted herein, Plaintiffs respectfully request

relief as follows:

           1.     An injunction enjoining Defendants, their officers, employees, assignees,

successors, and agents, from enforcing Boise Municipal Code §§ 5-2-3(A) and 7-3A-2(A) and any

other law that would impose criminal penalties on homeless individuals for sitting, sleeping, or

lying outside on public property while no shelter is available to them;



                                                    23
THIRD AMENDED COMPLAINT
       Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 24 of 25




       2.      A declaration, pursuant to 28 U.S.C. § 2201, that enforcement of Boise Municipal

Code §§ 5-2-3(A) and 7-3A-2(A) violates the Eighth Amendment of the United States Constitution

when applied to homeless individuals for sitting, sleeping, or lying outside on public property

while no shelter is available to them;

       3.      Award of damages according to proof under 42 U.S.C. § 1983;

       4.      All costs, attorneys’ fees, and expenses that Plaintiffs reasonably incur, see 42

U.S.C. § 1988; and

       5.      Such other and further relief as this Court deems just and proper.



 Dated: March 10, 2020
                                                      /s/ Michael E. Bern
                                                     Howard A. Belodoff, ISB #2290
                                                     IDAHO LEGAL AID SERVICES, INC.
                                                     1447 South Tyrell Dr.
                                                     Boise, ID 83706
                                                     Phone: (208) 87-2323
                                                     Fax: (208) 342-2561
                                                     Email: howardbelodoff@idaholegalaid.org

                                                     Eric Tars # 94857 (PA)
                                                     National Law Center
                                                      on Homelessness & Poverty
                                                     2000 M St., N.W., Suite 210
                                                     Washington, DC 20036
                                                     Phone: (202) 638-2535
                                                     Fax: (202) 628-2737
                                                     Email: etars@nlchp.org

                                                     Allen M. Gardner, #456723 (DC)
                                                     Michael E. Bern, #994791 (DC)
                                                     Scott C. Jones, #986308 (DC)
                                                     Latham & Watkins LLP
                                                     555 Eleventh Street, N.W., Suite 1000
                                                     Washington, DC 20004-1304
                                                     Phone: (202) 637-2200
                                                     Fax: (202) 637-2201
                                                     Email: Allen.Gardner@lw.com

                                                24
THIRD AMENDED COMPLAINT
    Case 1:09-cv-00540-REB Document 338 Filed 03/10/20 Page 25 of 25




                                        Email: Michael.Bern@lw.com
                                        Email: Scott.Jones@lw.com

                                        Attorney for Plaintiffs




                                   25
THIRD AMENDED COMPLAINT
